Citation Nr: 0427831	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1973.  

This matter comes from the Board of Veterans' Appeals (Board) 
on appeal from a August 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2004, the veteran presented personal testimony at a 
travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board observes that, during the May 2004 travel Board 
hearing, the veteran testified that he received treatment at 
the VA medical center (VAMC) in Lafayette, Louisiana.  He 
also indicated that he was treated at the VAMC in Alexandria, 
Louisiana.  At the time of the hearing, these VA treatment 
records had not been obtained and associated with the claims 
file.  Therefore the outstanding VA treatment records should 
be obtained and associated with claims file.  

As for any outstanding VA medical records, it is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In light of this, VA needs to obtain any 
outstanding VA and non-VA medical records showing treatment 
for sarcoidosis.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
that have treated him for sarcoidosis.  
Of particular interest would be 
outstanding treatment records from the 
VAMC in Lafayette, Louisiana and the VAMC 
in Alexandria, Louisiana.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records for 
association with the file.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA examination to determine whether the 
veteran has sarcoidosis, and if so, the 
nature and etiology of the sarcoidosis.  
The veteran's entire claims file, to 
include the service medical records, must 
be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  Following an 
examination of the veteran and a review 
of the record, the examiner is to offer a 
medical opinion, accompanied by a 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran's claimed sarcoidosis is related 
to service.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



